DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings are objected to because Figures 3B, 5C-D, and 6C-D are cross-sectional views without showing where the cross section is taken from in a parent view.  Further, Figure 4D appears to have element 180 removed from the figure.  It is unclear if this is an omission or if element 180 is not used.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the cross-sectional area of an outlet of the inflow passage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what cross sectional area is being referred thereto.  For purposes of examination "the cross-sectional area of an outlet of the inflow passage" will be considered - - a cross-sectional area of an outlet of the inflow passage - - .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2012/0011879) in view of Lee et al. (US 2008/0134708).
	Per claim 1, Gu teaches a refrigerator comprising: an evaporator (71); a main body (10) including an inner case (12 and rear wall of 10), an outer case (11), and an insulator (“foamed material”, pg. 2, para. 2) foamed between the inner case and the 
wherein the inner flow passage in the cool air circulation unit is positioned inside and outside the inner case
	However, it is old and well known to have ducting positioned inside and outside an inner case of a refrigerator (i.e. position from inside the main body to in between the inner and outer case).  For example, Lee teaches a refrigerator wherein an inner flow passage (61) in a cool air circulation unit (61/63/33/42) is positioned inside and outside an inner case (para. 0061) for supplying cold air in a desired amount and temperature irrespective of frequent openings and closings of the refrigerator door (para. 0066).  
	Per claim 2, Gu, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gu teaches the cool air circulation unit includes an intermediate partition duct (61) positioned outside the inner case (see figure 3), an intermediate partition (15) positioned below the intermediate partition duct and inside the inner case (see figure 3), and an evaporator cover (wall in front of 71) connected to the intermediate partition below the intermediate partition and positioned inside the inner case (see figure 3) (i.e. to clarify, all elements of an assembly are considered either directly or indirectly connected to one another).

Per claim 3, Gu, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Gu, as modified, teaches wherein: the intermediate partition duct (61) includes an inflow passage (74) to receive the cool air from the evaporator cover (via 73), a chamber (i.e. inside 94) connected to the inflow passage and receiving the cool air, and an outflow passage (93) connected to the chamber and supplying the cool air to the storage compartment (see figure 3).
	Per claim 4, Gu, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Gu, as modified, teaches wherein the intermediate partition duct (61) further includes a chamber cover (85) to cover the chamber, and
the chamber changes the traveling direction of the cool air (see figure 6 showing an angular change in airflow direction directing the cool air downward), which has been supplied from the inflow passage, to the outflow passage (see figure 6).
	Per claim 5, Gu, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further Gu, as modified, teaches wherein: the traveling direction of the cool air is changed by at least one of the chamber (see figure 6).
	Per claim 6, Gu, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Gu, as modified, teaches 
wherein: a cross-sectional area of an outlet of the inflow passage (see annotated figure below of figure 6 of Gu) connected to the chamber is different from a cross-sectional area of an inlet of the outflow passage (see annotated figure below of figure 6 of Gu).

    PNG
    media_image1.png
    723
    866
    media_image1.png
    Greyscale


	Per claim 7, Gu, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Gu, as modified, teaches wherein:
the cool air starts to flow from the inner case along the inner flow passage of the cool air circulation unit, flows outside the inner case, and is finally supplied to the storage chamber of the inner case (see figure 3 of Gu).
	Per claim 8, Gu, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Gu, as modified, teaches wherein: the inflow .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Lee as applied to the claims above and further in view of Heo (US 5,737,935).
	Per claim 12, Gu, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Gu, as modified, teaches the intermediate partition (15) and the intermediate partition duct (61) and a portion of the intermediate partition in contact with the with intermediate partition duct (see figure 3) fails to explicitly teach wherein: a portion of the intermediate partition is in contact with an inner surface corresponding to an outer surface of the inner case.
	However, Heo teaches a domestic refrigerator wherein a portion of an intermediate partition (22) is in contact with an inner surface corresponding to an outer surface of an inner case (see annotated figure below) for reducing electric power consumption (col. 2, line 7-8 of Heo).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a portion of an intermediate partition be in contact with an inner surface corresponding to an outer surface of an inner case, as taught by Heo in the invention of Gu, as modified, in order to advantageously reduce electric power consumption (col. 2, lines 7-8)

    PNG
    media_image2.png
    226
    683
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 9, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2004/0107724) teaches a domestic refrigerator having cool air flow ducts between the inner and outer case.
Park (US 6,568,773) teaches a domestic refrigerator having cool air ducts between the inner and outer case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763